Citation Nr: 1235547	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-16 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 40 percent for angioneurotic edema.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Robert W. Gillikin II, Attorney at Law


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2009 and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The October 2009 decision denied entitlement to a rating in excess of 50 percent for PTSD.  The June 2010 decision denied entitlement to a TDIU and a rating in excess of 20 percent for angioneurotic edema.  In February 2012, the RO increased the Veteran's disability rating for angioneurotic edema to 40 percent, retroactively effective from October 23, 2009, the date of receipt of his claim for a higher rating for this disability.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the Board has characterized the issue as shown on the first page of this decision. 

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

In the Veteran's December 2010 Appeal to Board of Veterans' Appeals (VA Form 9), he indicated his desire to have a video-conference hearing before a Veterans Law Judge of the Board.  However, in a May 2012 statement from the Veteran's attorney, he withdrew this hearing request.  38 C.F.R. § 20.704(d) (2011).

Additionally, the Board notes that an October 2009 statement from the Veteran and his attorney indicate a desire to file a claim of entitlement to an effective date prior to January 7, 1975, for the assignment of the 20 percent rating for angioneurotic edema, to include whether there was clear and unmistakable error (CUE) in a November 1974 rating decision.  However, the Board notes that there is no November 1974 rating decision of record.  Rather, a November 1973 rating decision denied service connection for a skin rash.  Thereafter, the Veteran submitted a notice of disagreement in July 1974.  A statement of the case (SOC) was issued in November 1974 (which may be the document that the Veteran and his attorney were referencing in the October 2009 statement), and the Veteran perfected his appeal in December 1974.  

However, prior to certification of the issue to the Board, in a November 1975 rating decision, service connection for angioneurotic edema was granted and an initial noncompensable rating was assigned, effective October 2, 1973, and a 20 percent rating was assigned, January 7, 1975.  The Veteran entered a notice of disagreement as to the assigned effective date of service connection and a compensable evaluation in January 1976 and a supplemental statement of the case (SSOC) was issued in February 1976.  The Veteran perfected his appeal in March 1976.  Thereafter, in a July 1976 decision, the Board denied entitlement to a compensable rating for angioneurotic edema prior to January 7, 1975. 

Where a determination of the agency of original jurisdiction (AOJ) is affirmed by the Board, such determination is subsumed by the final appellate decision.  See 38 C.F.R. § 20.1104 (2011).  Therefore, the only way for the Veteran to claim entitlement to an effective date prior to January 7, 1975, for the assignment of a compensable rating is by alleging CUE, with specificity, in the July 1976 Board decision.  See Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000); see also 38 C.F.R. § 20.1104.  To date, he has not done so.

The October 2009 statement also included an attempt to file a claim of CUE to a September 1981 rating decision that denied the Veteran's claim of entitlement to a disability rating of 100 percent for PTSD.  However, the Board notes that there is no September 1981 rating decision of record.  Rather, a February 1982 rating decision, which was issued in March 1982, denied service connection for delayed stress syndrome.  The Veteran did not appeal such decision and it is final.  Thereafter, in a May 2004 rating decision, CUE was found in the March 1982 decision and service connection was granted for PTSD with an initial 30 percent evaluation, effective November 28, 1980, and a 50 percent evaluation, effective December 4, 2003.  The Veteran did not appeal such decision.  As it is final, the only way for the Veteran to claim entitlement to a higher rating for either period is by alleging CUE, with specificity, in the May 2004 rating decision that assigned the initial ratings.  To date, he has not done so.

In an attempt to clarify what the Veteran and his attorney were seeking, the AOJ sent a letter to them in February 2012.  The AOJ noted the allegations set forth in the October 2009 statement and pointed out the inconsistencies in such statement, to specifically include the fact that the incorrect dates were cited as the applicable rating decisions containing allegations of CUE.  The Veteran and his attorney were advised that, if they wish to file a claim for CUE, they should be specific and state exactly which decision(s) contain CUE, and whether it is in regard to the assigned evaluation or effective date.  

In response, the Veteran's attorney submitted a May 2012 statement indicating that "new and material" medical evidence satisfies the CUE criteria for reopening and/ or further review of the Veteran's PTSD claim dating from November 1980.  The Veteran's attorney concluded by stating the evidence of record is more than sufficient to warrant a 70 percent rating (or at least 50 percent rating) for PTSD, effective November 28, 1980.  It would therefore appear that the Veteran's attorney attempted to file a claim of entitlement to an effective date prior to December 4, 2003, for the assignment of the 50 percent rating for PTSD.  

The Veteran and his attorney are advised that, in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE. The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed.  Id. at 299-300.  Therefore, there is no such thing as a freestanding claim for an earlier effective date or an application to reopen a claim of entitlement to an earlier effective date for an increased rating on the basis of new and material evidence, as alleged in the Veteran's attorney's May 2012 statement.  Rather, the proper avenue to assert entitlement to such benefit is by alleging CUE with specificity in the rating or Board decision that established the assigned rating or effective date.

In this regard, to establish a valid claim of CUE, the "appellant must show that '[e]ither the correct facts, as they were known at the time, were not before the adjudicator[,] or the statutory or regulatory provisions extant at the time were incorrectly applied.  The claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.'"  Luallen v. Brown, 8 Vet. App. 92, 94 (1995) (quoting Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc)).  Furthermore, in order for a claim of CUE to be reasonably raised, "the [appellant] must provide some degree of specificity as to what the alleged error is, and, unless it is the kind of error that, if true, would be CUE on its face, 'persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.'"  Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (quoting Fugo v. Brown, 6 Vet. App. 40, 44 (1993)).

Therefore, neither the October 2009 nor the May 2012 statements may be accepted as valid claims for CUE.  Here, as stated, the Veteran and his attorney have failed to correctly identify the decisions that they claim contain CUE.  Moreover, they have not alleged errors with specificity.  Rather, the Veteran and his attorney are advised that, as relevant to their argument that the Veteran should be assigned a compensable rating prior to January 7, 1975, for his angioneurotic edema, they should file a claim of CUE in the July 1976 Board decision that denied such benefit.  Pertinent to their argument that the Veteran should be assigned higher initial ratings for his PTSD, they should file a claim of CUE in the May 2004 rating decision that assigned such initial ratings.  They are further advised that such claims must specify the alleged errors made by the Board and AOJ, respectively, that would have resulted in a manifestly different outcome.   

Finally, in this decision the Board is deciding the claims of entitlement to higher disability ratings for PTSD and angioneurotic edema.  The remaining claim of entitlement to a TDIU, however, requires further development, so the claim is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.

FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity due to distressing dreams, dissociative flashbacks, difficulty sleeping, intrusive thoughts, hypervigilance, hyperstartle response, panic attacks occurring more than once a week, episodic suicidal ideation, occasional homicidal ideation, anxious mood, depression, anxiety, and disturbance of mood and motivation; without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

2.  For the entire appeal period, the Veteran's angioneurotic edema is manifested by laryngeal involvement, lasting one to seven days, occurring more than eight times a year; without evidence of erythromelalgia or other vascular disease.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126-4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a disability rating in excess of 40 percent for angioneurotic edema are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7118 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, August 2009 and January 2010 letters, sent prior to the unfavorable decisions issued in October 2009 and June 2010, respectively, advised the Veteran of the evidence and information necessary to substantiate his claims for increased ratings for his PTSD and angioneurotic edema, respectively,  as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Board notes that a February 2012 document reflects that the Veteran is not in receipt of Social Security Administration benefits.  Additionally, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in September 2009, January 2010, and most recently in November 2011 in conjunction with the claims on appeal.  Neither the Veteran nor his attorney have alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD and angioneurotic edema as they include interviews with the Veteran, a review of the record, and full mental and physical examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his attorney have alleged that his PTSD or the angioneurotic edema have worsened in severity since the November 2011 VA examinations.  Rather, with respect to the PTSD, they argue that the evidence reveals that the Veteran's PTSD has been more severe than the currently assigned 50 percent rating for the duration of the appeal period.  Similarly, the Veteran and his attorney argue that the angioneurotic edema has been more severe than the 40 percent rating for the duration of the appeal.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claims and no further examinations are necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

A.  PTSD

In an May 2004 rating decision, the Veteran was granted service connection for PTSD.  Such disability was assigned an initial rating of 30 percent, effective November 28, 1980, and a 50 percent rating, effective December 3, 2003.  He filed for an increased rating in February 2009, which was denied in the October 2009 rating decision on appeal.  The Veteran timely appealed such adverse decision.  He alleges that his PTSD warrants a higher rating of at least 70 percent.

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, which pertains to PTSD.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

Under the General Rating Formula, a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV; see 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

Here, the Board finds that the evidence of record does not support a disability rating in excess of 50 percent for the Veteran's PTSD at any point during the appeal period.  38 C.F.R. § 4.7.  In making this determination, the Board has reviewed the Veteran's statements, his VA outpatient treatment records dated through September 2011, and the reports of his VA psychiatric examinations conducted in September 2009 and November 2011.

In September 2009, in connection with his claim for an increased rating, the Veteran had a VA compensation examination to assess the severity of his PTSD.  The report notes that he was not currently taking any medications for PTSD, but he does use Xanax and Valium as needed.  He also reports alcohol and marijuana use.  The symptoms he described included distressing dreams, difficulty sleeping, intrusive thoughts, hypervigilance, startle response, panic attacks occurring two or three times a month, depression, and suicidal ideations two or three times a month.  He reported two suicide attempts by overdosing on prescription medications and alcohol, but this was not reflected in the claims file.  He also reported occasional homicidal ideations but there were no reported symptoms of psychosis or mania.  The Veteran stated he lives alone, is divorced, does not attend church, eat at restaurants, or go to the movie theater; however, he also indicated that he visits his children every three to four months and has weekly telephone contacts with them.  He also reported that he visits with his brother once or twice a week.  As for employment, he stated he works as a carpenter for approximately 25 to 30 hours a week in the summer, and 5 to 10 hours a week in the winter.  The Veteran further indicated that he was involved in a physical altercation two months previously with a security guard.  

During the objective mental status portion of that evaluation, the examiner specifically observed the Veteran was alert and oriented to time, person, place and situation.  His appearance was casual and with adequate personal hygiene.  Speech was logical and coherent with normal rate and volume.  There was no impairment of thinking or psychotic process.  The Veteran denied hallucinations and rituals.  His mood was anxious with corresponding affect.  He had depression several days a week and anxiety on a daily basis.  The Veteran reported suicidal ideations occurring two or three times a month and occasional homicidal ideations.  His impulse control was noted to be intact.  The examiner indicated the Veteran's judgment was good and his insight was intact.  The examiner described the Veteran's PTSD as having a moderate to serious impairment on his functioning.  A GAF score of 55 was assigned, which is indicative of moderate symptoms.  

In November 2011, the Veteran again underwent evaluation for his PTSD.  The symptoms the Veteran described included distressing dreams, avoidance, anxiety, depression, panic attacks occurring more than one time a week, dissociative flashbacks, irritability, hypervigilance, exaggerated startle response, and difficulty sleeping.  The Veteran stated these symptoms have a duration of more than a month.  

It was noted that the Veteran was divorced, but he maintained consistent contact with his children and brother.  He also indicated that he had no individual social life or friendships with the exception of one Vietnam Veteran.  As for employment, the examiner noted the Veteran was self-employed as a carpenter, reporting minimal work over the last few years.  The examiner determined the Veteran attributed this to the economy, but he also reported a decrease in motivation.  

During the objective mental examination, the Veteran was described as appearing anxious, and became emotionally distressed for a period of time.  Impulse control was adequate, with no severe anger outbursts.  The Veteran's affect was described as restricted, and a markedly diminished interest or participation in activities was noted.  Additionally, the examiner noted the Veteran's disturbance of motivation and mood, as well as indicating the Veteran had difficulty in establishing and maintaining effective work and social relationships.  However, the Veteran was noted to still be capable of managing his own financial affairs.  The Veteran also denied suicidal and homicidal ideations, but did report some passive suicidal thoughts, however, he had no active thoughts or intents because of his kids.  The examiner noted that the Veteran did not have following symptoms: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 

The examiner noted the Veteran was quite withdrawn, with limited social and family interactions, preferring to keep to himself on his farm.  It was specifically determined that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.  The examiner further stated that the Veteran's PTSD symptoms would not prohibit gainful employment, particularly the employment he is trained in (i.e., carpentry, construction).  The examiner indicated he would be able to work with little exposure to people and crowds.  In fact, the Veteran stated he had "gotten along adequately" with his customers.  The examiner resultantly assigned a GAF score of 50, which is indicative of serious symptoms.  

Also on file for consideration are VA treatment records, dated through September 2011 from the VA Medical Center (VAMC) in Salem, Virginia, where the Veteran receives his outpatient treatment for PTSD and physical problems.  The Board notes these VA treatment records are primarily for disorders and disabilities not currently on appeal.  However, in August 2011, the Veteran requested a mental health appointment for flashbacks.  In September 2011, he was seen in the mental health clinic.  At such time, he indicated that, over the last two to three years, his symptoms had been fairly controlled, he had not been on any treatment, and was on the right track.  The Veteran reported experiencing flashbacks, a worsening of anxiety, hypervigilance, hyperstartle response, isolation, depression, sleep difficulty, and a quick temper.  During the mental status examination, he was described as neatly and casually dressed, with no psychomotor abnormalities, clear speech, and no evidence of acute suicidality, homicidality, or thought disorder.  His affect was euthymic, with fair judgment, abstraction and insight.  The Veteran was alert and oriented.  Chronic PTSD was diagnosed and a GAF score of 50 was assigned, which is indicative of serious symptoms.  

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas.  First, the Board notes that the Veteran reported suicidal ideation, to include two prior suicide attempts, and homicidal ideation at the September 2009 VA examination; however, he specifically denied them at his November 2011 examination.  The Veteran also stated at the September 2011 mental health assessment and again in the November 2011 VA examination, that he loves his kids, so he would not kill himself.  Therefore, while he reported suicidal ideations and prior attempts of suicide as well as homicidal ideation at the September 2009 VA examination, the September 2011 mental health assessment and the November 2011 VA examination reflect that he had no active intentions of suicide.  Thus, at most, the Veteran has episodic suicidal ideation and occasional homicidal ideation during the appeal period.  However, as discussed below, the Board finds that, despite his episodic suicidal ideation, the Veteran's PTSD symptomatology on the whole does not more nearly approximate a 70 percent rating.

In this regard, there is no evidence that the Veteran has obsessional rituals which interfere with routine activities.  The September 2009 and November 2011 VA examiners both found that the Veteran's thought processes were intact.  Also, the Veteran specifically denied rituals at the September 2009 VA examination.  Moreover, the November 2011 VA examiner found that the Veteran did not have obsessional rituals.  Additionally, his speech has never been described as illogical, obscure, or irrelevant.  In fact, during the September 2009 examination it was described as logical and coherent with normal rate and rhythm.  Additionally, during the November 2011 examination, the examiner found that the Veteran did not have illogical, obscure, or irrelevant speech.  

There is also no evidence of near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  In this regard, the Veteran has reported feelings of depression several days of week, and daily anxiety, to include panic attacks occurring more than once a week.  Specifically, he reported during the November 2011 examination that he had panic attacks three to four times a week.  However, the November 2011 VA examiner specifically determined that such did not rise to the level of near-continuous and, moreover, such have not been shown to affect his ability to function independently, appropriately, and effectively.

Additionally, there is no evidence that the Veteran suffers from impaired impulse control during the current appeal period.  While the September 2009 examiner noted that the Veteran was involved in a physical altercation two months previously with a security guard, he specifically determined that his impulse control was intact.  Moreover, the November 2011 examiner noted the Veteran's impulse control was adequate with no severe anger outbursts.  He was described, however, as chronically irritable, and does yell and get loud at times.  Even so, there was no indication that the Veteran had a problem with authority, and there was no history of violence/assaultiveness was noted.  Therefore, while he is irritable and had previously been involved in a single altercation, the Veteran's impulse control has predominantly been noted to be intact.  

Moreover, the Veteran has never been noted to have spatial disorientation.  In this regard, both VA examinations reveal that the Veteran was consistently alert and oriented.  The Board further finds that the evidence fails to demonstrate that the Veteran neglects his personal appearance and hygiene.  In fact, the September 2009 VA examiner noted the Veteran was casually dressed and had adequate personal hygiene.  Similarly, during the November 2011, the examiner found that the Veteran did not neglect his personal appearance of hygiene. 

Pertaining to whether the Veteran has difficulty in adapting to stressful circumstances (including work or a work like setting), the Board finds that the evidence fails to demonstrate that he is unemployable due solely to his PTSD.  In this regard, while the September 2009 VA examiner noted that the Veteran stated he worked as a carpenter for approximately 25 to 30 hours a week in the summer, and 5 to 10 hours a week in the winter, the November 2011 VA examiner determined that the Veteran's PTSD symptoms would not prohibit gainful employment, particularly the employment he is trained in (i.e., carpentry, construction).  The examiner indicated he would be able to work with little exposure to people and crowds.  In fact, the Veteran stated he had "gotten along adequately" with his customers.

Regarding the Veteran's ability to establish and maintain effective relationships, the September 2009 VA examiner noted that the Veteran was divorced, and living alone.  He reported he does not eat out, go to the movies, and only shops when no one is around.  He does, however, visit his children when he can afford to, but he also has weekly telephone contact.  He visits with his brother one or two times a week.  In November 2011, the Veteran reported he had been in a relationship with a woman for two years, but she wanted marriage and he did not, so they split.  Again it was noted the Veteran has weekly phone contact with his children who live in other states, gets along with his brother, and sees his brother regularly.  However, the Veteran reported no individual social life or friendships, except for a Vietnam buddy.  He denied belonging to any clubs, churches, or groups,  He stated he spends most of time on his farm, staying busy with chores, reading, and walking 4 miles.  Therefore, while the Veteran is currently single, lives alone, and occasionally isolates himself, he runs errands, has a good friend, and has weekly contact with all of his children and his brother.  Therefore, the Board finds that the Veteran is able to establish and maintain effective relationships, even if he has some difficulty.  

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include intrusive recollections and dreams, hypervigilance, nightmares, avoidance, markedly diminished interest or participation in significant activities, exaggerated startle response, difficulty sleeping, and difficulty concentrating.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

In reaching this decision, the Board has also considered the Veteran's GAF scores.  The Board notes the Veteran's GAF scores of 55 in September 2009, and 50 in September 2011 and November 2011, represent moderate to severe symptoms.  However, the Board finds that the evidence of record, as discussed in detail above, supports the conclusion that the Veteran's PTSD results in moderate symptomatology, rather than severe.  In making such determination, the Board has considered the type and severity of symptomatology.  In the absence of more severe symptoms occurring more frequently, the Board finds that his currently assigned 50 percent rating more nearly approximates the overall severity of the PTSD.  38 C.F.R. §§ 4.3, 4.7.

In reaching this decision, the Board observes that, during the mental status examination, the September 2009 VA examiner indicated that the Veteran suffers from moderate to serious PTSD symptoms, which impairs his affective, somatic, cognitive, social, and behavioral functioning.  During the November 2011 VA examination, the examiner determined the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning; however, he specifically found that such result in no more than occupational and social impairment with reduced reliability and productive rather than deficiencies in most areas or in total occupation and social impairment.   

Therefore, the Board finds that the evidence of record, as discussed in detail above, supports the conclusion that the Veteran's PTSD results in moderate symptomatology, rather than severe.  Based on his ability to maintain personal relationships and employment, the Board finds that his PTSD results in no more than occupational and social impairment with reduced reliability and productivity.  Therefore, the criteria for a 70 percent rating are not met. 

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Board acknowledges that the Veteran reported at the September 2009 VA examination that he perceived shadowy figures in wooded areas at dawn and dusk, but was reassured by others that no one was visible.  However, also at such examination, the Veteran denied hallucinations.  Additionally, at the November 2011 VA examination, there was no evidence of persistent delusions or hallucinations.  Moreover, the Board notes that the November 2011 VA examiner specifically determined that the symptomatology representative of a 100 percent rating was not present.  

Accordingly, the Board finds that the medical and lay evidence does not support a rating in excess of 50 percent for the Veteran's PTSD at any point during this appeal period.  38 C.F.R. § 4.130, DC 9411.  The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

B.  Angioneurotic Edema

The Veteran seeks a disability rating in excess of 40 percent for his angioneurotic edema.  The record reflects that such disability has been assigned an initial rating of noncompensable, effective October 2, 1973; a 20 percent rating, effective January 7, 1975; and a 40 percent rating, effective October 22, 2009.  He filed a claim for a TDIU in October 2009, which was inferred to have included a claim for an increased rating for angioneurotic edema.  A June 2010 decision denied entitlement to a rating in excess of 20 percent for angioneurotic edema.  In February 2012, the RO increased the Veteran's disability rating for angioneurotic edema to 40 percent, retroactively effective from October 23, 2009, the date of receipt of his claim for a higher rating for this disability.  The Veteran alleges that his angioneurotic edema is of such a severity so as to warrant a rating in excess of 40 percent.

The Veteran's disability is rated under Diagnostic Code 7118 for angioneurotic edema (swelling, similar to hives, occurring beneath the skin).  38 C.F.R. § 4.104.  Under this Diagnostic Code, a 40 percent rating is assigned for attacks without laryngeal involvement lasting one to seven days or longer and occurring more than eight times a year; or attacks with laryngeal involvement of any duration occurring more than twice a year.  38 C.F.R. § 4.104, Diagnostic Code 7118.  This is the highest possible rating under DC 7118.  

The Veteran underwent a VA compensation examination in January 2010.  He reported that when he becomes agitated, he breaks out in hives on his forearms and he has difficulty breathing.  He stated he breaks out all over his about once every 5 to 6 weeks.  Physical examination of the Veteran revealed no signs or symptoms of angioneurotic edema at the time of the examination.  His reflexes and pulses were normal, and he was determined to be in good health.  The examiner noted the Veteran is able to work full time, but prefers to work in the summer.  

The Veteran was reevaluated in November 2011, to assess the severity of his angioneurotic edema.  The Veteran again reported contracting hives with panic attacks.  Upon physical examination, the examiner noted the Veteran's angioneurotic edema includes laryngeal involvement, lasting 1 to 7 days, and occurring more than 8 times a year.  However, the examiner specifically determined the Veteran does not suffer from erythromelalgia, amputation of an extremity due to a vascular condition, or any additional vascular disorders.  The examiner also stated that the Veteran's angioneurotic edema does not render the Veteran unable to perform sedentary or physical work.  

The Veteran's VA treatment records dated through September 2011 are also associated with the claims file.  However, they do not contain any evidence suggesting the Veteran's angioneurotic edema is more severe than the currently assigned 40 percent rating.

The Board observes that the Veteran has been assigned the maximum schedular evaluation, i.e., 40 percent, for his angioneurotic edema under DC 7118.  As such, the Board has considered whether he would be entitled to a higher rating under any another potentially applicable DC.  However, the evidence fails to demonstrate that such disability results in additional symptomatology not contemplated by DC 7118.  In this regard, neither the January 2010 nor the November 2011 VA examiners determined the Veteran suffers from erythromelalgia, or any other vascular disease.  Therefore, there are no other potentially applicable DCs for consideration. 

The Board has not overlooked the Veteran's lay statements regarding the severity of his disability.  He is competent to report on factual matters of which he has firsthand knowledge, e.g., difficulty breathing and the appearance of hives.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He provided his lay testimony concerning this during his January 2010 and November 2011 VA examinations, and his statements and testimony are credible and consistent, so probative evidence in support of his claim.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  However, such statements while competent and credible, do not provide a basis for a higher rating as he is already in receipt of the schedular maximum under DC 7118 and such disability does not result in additional symptomatology.

Accordingly, the Board finds that the medical and lay evidence does not support a rating in excess of 40 percent for the Veteran's angioneurotic edema at any point during this appeal period.  The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected angioneurotic edema; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.


C.  Extra-Schedular Consideration

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD and angioneurotic edema with the established criteria found in the rating schedule.  The Board finds that the symptomatology associated with the Veteran's PTSD and angioneurotic edema are fully addressed by the rating criteria under which these disabilities are rated.  There are no additional symptoms for either disability that are not addressed by the rating schedule.  In this regard, the Board has considered the totality of the Veteran's PTSD symptomatology in determining the impact that it has on his occupational and social functioning.  See Mauerhan, supra.  Furthermore, the Board notes that the Veteran's angioneurotic edema symptomatology is specifically detailed in DC 7118 and there is no additional symptomatology as a result of such disability.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  The Board observes that the Veteran has raised a claim of entitlement to a TDIU.  However, that claim is addressed in the remand portion below as it requires additional development.  Regardless, because the threshold test of that first factor is not met, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, supra.  Therefore, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

A disability rating in excess of 50 percent for PTSD is denied. 

A disability rating in excess of 40 percent for angioneurotic edema is denied.  




REMAND

The Veteran has further contended that his service-connected disabilities of PTSD and angioneurotic edema have rendered him unemployable and, therefore, he  is entitled to a TDIU. 

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to at least 70 percent.  38 C.F.R. § 4.16(a).  

In the instant case, the Veteran's service-connected disabilities are: PTSD, rated as 50 percent disabling; and, angioneurotic edema, rated as 40 percent disabling, for a combined disability rating of 70 percent.  As such, he meets the threshold schedular requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  Therefore, the remaining inquiry is whether such service-connected disabilities render him unable to follow a substantially gainful employment.  

In this regard, the Veteran has reported that he works for himself as a builder/carpenter and, at the September 2009 VA examination, reported that he worked 25-30 hours a week during the summer and 5-10 hours a week during the winter.  However, in his December 2009 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), he indicated that he had not worked since 1980.  As such is inconsistent with his statements to the VA examiners that he is self-employed as a builder/carpenter, the Veteran should again be requested to fill out another VA Form 21-8940 that includes updated information.

The Board further finds that a remand is necessary in order to obtain an opinion from an appropriate medical professional as to whether the Veteran's PTSD and angioneurotic edema, when considered jointly, render him unable to follow a substantially, as opposed to marginally, gainful employment.  In this regard, the November 2011 PTSD VA examiner opined that the Veteran's PTSD symptoms would not prohibit gainful employment, particularly the employment he is trained in (i.e., carpentry, construction).  The examiner indicated he would be able to work with little exposure to people and crowds.  Additionally, the November 2011 VA examiner who evaluated the Veteran's angioneurotic edema opined that such disability did not render the Veteran unable to perform sedentary or physical work.  However, no opinion has been offered as to whether the Veteran's PTSD and angioneurotic edema jointly render him unable to follow a substantially gainful occupation.  Therefore, an opinion regarding such inquiry is necessary in order to decide the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete and return an updated VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  After receiving the above information, forward the claims file to an appropriate VA examiner so as to obtain an opinion regarding whether the Veteran's service-connected disabilities of PTSD, evaluated as 50 percent disabling, and angioneurotic edema, evaluated as 40 percent disabling, jointly render him unable to follow a substantially, as opposed to marginally, gainful occupation.  The examiner should review the Veteran's claims file, to specifically include the opinions offered by the respective November 2011 VA examiners regarding the impact the Veteran's service-connected disabilities separately have on his employability.  

Thereafter, the examiner should render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  The examiner should provide a complete rationale for any opinion offered, reflecting consideration of both the lay and medical evidence of record.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


